Citation Nr: 1708260	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.

In an October 2015 decision, the Board denied entitlement to service connection for sinusitis, GERD, a right ankle disorder, hypertension, a dental condition for VA compensation purposes, tinea pedis, and gout.  The Veteran appealed the October 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion) and vacated the portion of the October 2015 Board decision denying service connection for sinusitis, GERD, a right ankle disorder, and hypertension.  The parties noted that the Veteran abandoned his appeal of the Board's decision that denied entitlement to service connection for a dental condition for VA compensation purposes, tinea pedis, and gout.  

In addition, in October 2015, the Board remanded other issues for further development.  However, the AOJ has not completed that development or readjudicated the claims.  Thus, those issues are not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDING OF FACT

On March 6, 2017, VA was notified that the Veteran died on March [redacted], 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


